DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claim 1 is allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: 
(1)    a 0.5-displacement region is distributed along an axis direction of the winding core portion in which the first wire and the second wire are displaced by 0.5 turns from each other by an n-th turn or an (n+1)-th turn of the second wire being fitted into a recess portion between an n-th turn and an (n+1)-th turn of the first wire, and either 
(2) (a)    a 1.5-displacement region is distributed along the axis direction of the winding core portion in which the first wire and the second wire are displaced by 1.5 turns from each other, by an (n+2)-th turn of the second wire being fitted into the recess portion between the n-th turn and the (n+1)-th turn of the first wire, when the n-th turn of the second wire is fitted into the recess portion between the n-th turn and the (n+1)-th turn of the first wire in the 0.5-displacement region, or,
(b)    a 1.5-displacement region is distributed along the axis direction of the winding core portion in which the first wire and the second wire are displaced by 1.5 turns from
each other, by an (n-1)-th turn of the second wire being fitted into the recess portion between the n-th turn and the (n+1)-th turn of the first wire, when the (n+1)-th turn of the second wire is fitted into the recess portion between the n-th turn and the (n+1)-th turn of the first wire in the 0.5-displacement region; and

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837